Title: To George Washington from Robert Fenning, 5 September 1787
From: Fenning, Robert
To: Washington, George



Sir
September 5th 1787 No. 25 St martens Le Grand London

I hope your Excellence will excuse the freeness of a strainger troubleing you with a Letter, as he had no other way to make himself known, or aquaint your Excellency, that he was about three years ago examind by Mr Laurence, and Mr Chase in London; Mr Laurence, of Charles Town, South Caralione and Mr Samuel Chase, of Maryland in Ameraca.
I must now beg Leave to aquaint your Excellence, that I was borought up in the Practical part of Husbandry, have Lived in the most Principal Corn Countys, in England and Ireland with Nobleman and Gentleman to Improve thare Estates, and have had a Quantity of Land, under my Care, Laid out for Regular Courses of experiments, to find out the mystrys, and Errors in Husbandry, and have made, some great discoverys, perticular in Wheat, Turnips, Rape, and Coleseed, Wheat, why so much is destroyd, by Insects, when first sown, and why so much is destroy’d by wet, and frost; Turnups, why they are so much distroy’d by flies, and Insects, in it’s infant state; and why so much Rape, and Coleseed is destroy’d by frost; and a many Other

Mystrys in Husbandry, to teadous here to mention; and not only why it [is] so; but means to prevent it’s being so, and having a Machanical turn of mind, have made Imploments of Husbandry my study, thinking that a princapal, Consideration, to Reduce the great expense on Labour; have made great emprovements on many, and have Invented several, that has Lesend the expense, in several Cultures in Agriculture—all this I mention’d to Mr Laurence, and to Mr Chase, and told them; Gentleman to Refer too; Mr Laurence told me he thought I should be very useful in Ameraca, and should do well thare, but upon a point of delicacy, woud not Intice a useful subject from England, but woud give me a Line or two, to Mr Chase in Dover Street, who prehap woud hire me; I was with Mr Chase several times, till he could get a Letter from a Gentleman, in Ireland, of Large Landed property, who I had serv’d, to attest my abilities, honesty and sobriety; after that came; he told me, from that, and several other Letters, and discharges that I showd him, he woud give me a Letter of Recommendation to your Excellence, and to Major General Smallwood, (which I have by me,) that if, I did not meet with Imployment by one of you Honourable Gentleman, (which he has no douts of) he, and Brother, had Land in Maryland, and woud Let me have some, near a Town; that woud pay me well, for growing vegetables and that himself was going soon to Ameraca—but my friends preswaded me not to come, as the distance was so great, with out I Could get a sure agreement, worth excepting, before I Left England—since I see Mr Chase I have been Imploy’d by a gentleman of the London Society of Agriculture, who may be Refer’d too; by any Merchant, or gentleman, if your Excellence thought proper—I Have had a great deal of stock of all kinds under my Care, Breeding, and fatting Stock; if from the above account I have given of my self; your Excellence could think I Could be useful to you, or to any Gentleman in Ameraca, I do in this offer my ⟨mutilated⟩ if your Excellence woud be please to give me a Letter ⟨outl⟩ining your Terms, what Sallery ⅌ year, and what you’d be pleasd to allow me, for my Pasage; should Like to come directly to any healththy part of Ameraca, I beg your Excellence’s pardon, in asking, the Honour of a Letter from you; as probable I might be preswaded to trouble your Excellence with the secant,

thinking this might miscarry, or [be] Lost in the Passage—thinking your Excellence woud wish to know my age, its 45 years. I am your Excellence’s most Obedient & Humble Servant

Robert Fenning


P.S. I have measured amany hundred Acres of Land and amany hundred Load of Timber.

